internal_revenue_service number release date index number --------------------------------- ------------------------------- --------------------------- in re --------------- ------------------------- ------------------ ------------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-125317-03 date march legend husband --------------- wife ------------------ husband’s trust ------------------------------------------------- -------------------------------------------------------- wife’s trust --------------------------------------------------- -------------------------------------------------------- son1 ---------------------- dollar_figurea ------------- dollar_figureb ------------- dear ------------------------ submissions in which you request a ruling regarding the federal estate_tax treatment of two trusts facts which will create husband’s trust and wife’s trust respectively each trust will be the initial owner of a life_insurance_policy on the life of the respective settlor each settlor husband and wife each propose to execute an irrevocable_trust agreement this is in response to your letter dated date and subsequent the facts submitted and representations made are as follows article vii sec_1 contains provisions that apply w ith respect to the entire under article iii for purposes of the trust agreement the settlor’s spouse will be the terms of the trusts are identical in the following respects under article i specified beneficiaries have the right to withdraw specified plr-125317-03 will contribute cash to the trust that the settlor executed wife is named as the trustee of husband’s trust and husband is named as the trustee of husband’s trust portions of each transfer to the trust for a limited time deemed to be deceased and the settlor’s spouse and heirs of the settlor’s spouse other’s than the settlor’s issue will be ineligible to be a beneficiary or trustee or to exercise any powers if the settlor and the settlor’s spouse are divorced legally_separated or while a legal action for their divorce or separation is pending trust during the joint lifetimes of settlor and settlor’s spouse and for so long as settlor’s spouse is not deemed to be deceased pursuant to article iii under article vii sec_1 during the joint lives of the settlor and the settlor’s spouse the trustee must distribute to or for the benefit of the spouse and or son1 any amounts of income or principal as is necessary or advisable for their health support maintenance and education son1’s needs must be satisfied before any distribution may be made to the settlor’s spouse deemed death during the settlor’s remaining life the trustee must distribute to or for the benefit of son1 or if son1 is deceased to the settlor’s issue any amounts of income or principal as is necessary or advisable for their health support maintenance and education survives and is not deemed to be deceased under article iii then to the extent that any trust property is included in the settlor’s gross_estate for federal estate_tax purposes that property will be held as a separate marital trust as of the settlor’s death during the remaining life of the settlor’s spouse the settlor’s spouse will receive all of the net_income of the marital trust at least quarter annually and any principal the trustee deems necessary or advisable to supplement that income to provide for the spouse’s health support maintenance and education under article vii sec_4 if the settlor’s spouse survives the settlor with respect to trust assets not in a marital trust the trustee must distribute to or for the benefit of the settlor’s spouse and or son1 any amounts of income or principal as is necessary or advisable for their health support maintenance and education son1’s needs must be satisfied before any distribution may be made to any other beneficiary deemed death of the settlor’s spouse the trust assets will be held for son1 for his life under article vii sec_3 if son1 predeceases the settlor but the spouse under article vii sec_5 if son1 survives the settlor and the actual or under article vii sec_2 if the settlor survives the spouse’s actual or under article viii sec_4 a trustee cannot participate in any decision that plr-125317-03 in general the trustee must pay to or for the benefit of son1 any amount of income or principal as is necessary or advisable for son1’s health support maintenance and education upon the death of the survivor of son1 the settlor and the settlor’s spouse including the deemed death of settlor’s spouse the trust will be divided among and held for the settlor’s then living issue and deceased children with then living issue would discharge the trustee’s obligations as an individual including a support obligation or that would amend_or_terminate the trust if doing so would cause inclusion of the trust assets in the trustee’s gross_estate the following provisions that are not in wife’s trust with respect to the entire trust during the joint lifetimes of settlor and settlor’s spouse and for so long as settlor’s spouse is not deemed to be deceased pursuant to article iii husband’s trust provides as follows under article vii sec_1 the terms of the two trusts differ in several respects husband’s trust contains b after son1’s death settlor’s spouse shall have the noncumulative personal right in any calendar_year within the period beginning december and ending december of each such calendar_year to withdraw from principal by written request amounts not exceeding five thousand dollars dollar_figure in the aggregate and in addition if settlor’s spouse shall be living on the last day of such year to withdraw an amount if any by which five percent of the then market_value of the principal exceeds the amounts previously withdrawn during such calendar_year the amounts which settlor’s spouse is entitled to withdraw under this sec_2 b are in addition to any other_amounts_distributed from this trust c the trust principal shall be distributed subsequent to son1’s death the exercise of this power shall be made by specific reference to it in a written document delivered to the trustee this power may only be exercised in favor of i any one or more of those persons who are the issue of settlor ii any person who is a spouse of an issue of settlor and or iii any trust which is created primarily for the benefit of one or more of those persons who are objects of this power in no event shall this power be exercised in favor of settlor’s spouse the creditors of settlor’s spouse the estate of settlor’s spouse or the creditors of settlor’s spouse’s estate settlor’s spouse may during settlor’s spouse’s lifetime dictate how article vii sec_1 of husband’s trust provides that the trust assets will be held and administered under article vii sec_2 or and to the extent that upon the death of the first to die of settlor or settlor’s spouse settlor’s spouse does not exercise the power_of_appointment provided under article vii sec_1 c plr-125317-03 sec_3 with respect to the marital trust husband’s trust provides under article vii c the trustee shall pay to settlor’s spouse such sums from the principal of the marital trust as settlor’s spouse may request in writing from time to time the amount so paid in any calendar_year shall in no event exceed five percent of the value of the marital trust on the first day of the calendar_year during which payment is made the amounts which settlor’s spouse is entitled to withdraw under this sec_3 c are in addition to any amounts distributed from this trust under sec_3 a and b of this article e on the death of settlor’s spouse t he remaining principal of the marital trust shall be paid as settlor’s spouse may appoint by settlor’s spouse’s will specifically referring to this power_of_appointment any exercise of this power shall not take effect until after son1’s death this power may only be exercised in favor of i any one or more of those persons who are the issue of settlor ii any one or more of those organizations gifts to which qualify as deductible charitable_contributions under either sec_170 or sec_2055 of the internal_revenue_code_of_1986 as amended and or iii any trust which is created primarily for the benefit of any one or more of those persons or entities who are objects of this power in no event shall this power be exercised in favor of settlor’s spouse the creditors of settlor’s spouse the estate of settlor’s spouse or the creditors of settlor’s spouse’s estate to the extent settlor’s spouse does not exercise her power over the assets remaining in the marital trust at her death those assets will be subject_to the provisions of article vii of that follow article vii sec_3 husband husband’s trust provides under article vii sec_4 with respect to any assets not placed in a marital trust if his spouse survives b after son1’s death settlor’s spouse shall have the noncumulative personal right in any calendar_year within the period beginning december and ending december of each such calendar_year to withdraw from principal by written request amounts not exceeding five thousand dollars dollar_figure in the aggregate and in addition if settlor’s spouse shall be living on the last day of such year to withdraw an amount if any by which five percent of the then market_value of the principal exceeds the amounts previously withdrawn during such calendar_year the amounts which settlor’s spouse is entitled to withdraw under this subsection are in addition to any other_amounts_distributed from this trust plr-125317-03 settlor’s spouse may by will or during settlor’s spouse’s lifetime c dictate how the trust principal shall be distributed the exercise of this power shall be made by specific reference to it in a written document delivered to the trustee any exercise of this power shall not take effect until after son1’s death this power may only be exercised in favor of i any one or more of those persons who are the issue of settlor ii any one or more of those organizations gifts to which qualify as deductible charitable_contributions under either sec_170 or sec_2055 of the internal_revenue_code_of_1986 as amended and or iii any trust which is created primarily for the benefit of one or more of those persons who are objects of this power in no event shall this power be exercised in favor of settlor’s spouse the creditors of settlor’s spouse the estate of settlor’s spouse or the creditors of settlor’s spouse’s estate wife’s trust contains the following provisions that are not in husband’s trust under article iii sec_3 wife’s trust provides except with respect to the marital trust under article vii sec_3 settlor’s spouse shall be a beneficiary under this agreement only during such time or times relevant date as a b c the net_worth of settlor’s spouse is less than dollar_figurea the net_worth threshold settlor’s spouse’s income from personal services for the calendar_year is less than dollar_figurea the compensation limit and the relevant date is at least three years after the death of settlor furthermore any distributions to settlor’s spouse under this agreement at the relevant date s shall be limited to an amount equal to dollar_figureb maximum amount reduced by settlor’s spouse’s income from personal services during such calendar_year article iii sec_3 of wife’s trust contains specific guidelines for determining if the net_worth and income from personal services of settlor’s spouse meet the net_worth threshold and the compensation limit husband’s gross_estate for federal estate_tax purposes by application of the reciprocal_trust doctrine you have asked us to rule as follows neither the husband’s trust nor the wife’s trust will be includible in the neither the husband’s trust nor the wife’s trust will be includible in the sec_2036 requires the inclusion in the gross_estate of property to the sec_2033 provides that the value of the gross_estate shall include the value of plr-125317-03 wife’s gross_estate for federal estate_tax purposes by application of the reciprocal_trust doctrine law and analysis all property to the extent of the decedent's interest therein at the time of his death sec_20_2033-1 of the estate_tax regulations provides in general that the gross_estate of a decedent who was a citizen or resident_of_the_united_states at the time of his death includes the value of all property whether real or personal tangible or intangible and wherever situated beneficially owned by the decedent at the time of his death extent of any interest of which the decedent has made a lifetime_transfer under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any other person to designate the person or persons who shall possess or enjoy the property or the income therefrom other enjoyment of the transferred property is considered as having been retained by or reserved to the decedent to the extent that the use possession right to income or other enjoyment is to be applied toward the discharge of a legal_obligation of the decedent or otherwise for his pecuniary benefit the term legal_obligation includes a legal_obligation to support a dependent during the decedent's lifetime sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable either by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired the power to alter amend revoke or terminate or where the decedent relinquished any such power during the three-year period ending on the date of the decedent’s death sec_20_2038-1 provides that sec_2038 does not apply to a power held solely by a person other than the decedent court held that where donors create reciprocal trusts which do not change the economic sec_20_2036-1 provides that the use possession right to income or in 395_us_316 the supreme in estate of levy v commissioner t c m p-h p big_number a donor and plr-125317-03 position of each donor with respect to the property while avoiding the literal terms of the predecessor to sec_2036 the trust will be includible in that donor's gross_estate at death in grace the donor created a_trust providing for payment of income to his spouse for her life and payment of principal at the discretion of the trustees the spouse was granted a testamentary special power to appoint the property to the donor and their children shortly thereafter the spouse created a virtually identical trust naming the donor as life_beneficiary the court held that the trusts were interrelated since they were substantially identical and were part of a single transaction designed by the donor the transfers left each party in the same effective economic position as if they had created trusts naming themselves as life beneficiaries the court stated that application of the reciprocal_trust doctrine is not dependent on a finding that each trust was created as a quid pro quo for the other estate of grace supra pincite see also 109_f2d_99 2d cir cert_denied 310_us_637 his spouse created irrevocable trusts on the same date each spouse was named as trustee of the trust created by the other spouse each spouse transferred to the trust that spouse created shares of stock in a closely-held corporation that the spouses controlled the donor’s trust granted his spouse the power to appoint the income or the corpus of the donor’s trust at any time during the spouses’ joint lives to any person or persons other than the spouse her creditors her estate or the creditors of her estate the spouse’s trust did not contain a similar provision but was substantially identical to the donor’s trust in all other respects the tax_court stated that grace created two tests for determining whether or not the reciprocal_trust doctrine applies the first being whether or not the trusts are interrelated and the second being whether or not the economic positions of the grantors have been altered by the creation of the trusts estate of levy supra pincite the tax_court found that the spouse’s special power was valid under state law the court concluded that the trusts were not interrelated and consequently not reciprocal after finding that the trusts in levy were interrelated the tax_court did not reach the second test respects husband’s trust grants wife the right to withdraw specified amounts of trust principal after son1’s death husband’s trust also grants wife an inter_vivos special power effective at son1’s death to appoint trust principal among any of husband’s issue and their spouses or any trust created primarily for the benefit of one or more of those persons further to the extent wife does not exercise her inter_vivos special power husband’s trust grants wife an inter_vivos or testamentary special power effective at son1’s death to appoint trust principal among any of husband’s issue and any charities wife designates or any trust created primarily for the benefit of one or more of those persons finally if a marital trust is established husband’s trust grants wife a testamentary special power to appoint the assets remaining in the marital trust in the present case husband’s trust differs from wife’s trust in several neither the husband’s trust nor the wife’s trust will be includible in the neither the husband’s trust nor the wife’s trust will be includible in the under wife’s trust with respect to any trust established under wife’s trust thus we conclude that husband’s trust and wife’s trust are not interrelated plr-125317-03 among any of husband’s issue and any charities wife designates or any trust created primarily for the benefit of one or more of those persons except a marital trust husband cannot be a beneficiary until three years after wife’s death and then will only be a beneficiary at any time when his net_worth is under dollar_figurea and his income from personal services is under dollar_figurea distributions to husband under this provision are limited to an amount equal to dollar_figureb reduced by husband’s income from personal services during the calendar_year of the distribution as in levy there is no need to consider the second test accordingly based on the facts submitted and the representations made we rule as follows husband’s gross_estate for federal estate_tax purposes by application of the reciprocal_trust doctrine wife’s gross_estate for federal estate_tax purposes by application of the reciprocal_trust doctrine consequences of the modification under the cited provisions or under any other provisions of the code provides that it may not be used or cited as precedent senior counsel branch office of associate chief_counsel enclosure copy for sec_6110 purposes this ruling is directed only to the taxpayer who requested it sec_6110 except as specifically ruled herein we express no opinion on the federal tax passthroughs and special industries lorraine e gardner _________________________ sincerely yours
